Filed 6/9/22 P. v. Galafate CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F081564
             Plaintiff and Respondent,
                                                                           (Kern Super. Ct. No. SC036346A)
                    v.

 ROMAN GALAFATE III,                                                                      OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Michael G.
Bush, Judge.
         Jean M. Marinovich, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Hill, P. J., Levy, J. and Poochigian, J.
                                    INTRODUCTION
       In 1989, appellant Roman Galafate III (Roman) and his then-wife, codefendnat
Leny Petersen Galafate (Leny),1 were convicted after a joint jury trial of count 1, first
degree premeditated murder, with the special circumstance that the murder was
intentional and carried out for financial gain; and count 2, conspiracy to commit murder
for financial gain. They were both sentenced to life in prison without the possibility of
parole for count 1, with a stayed term of 25 years to life for count 2. In 1991, this court
affirmed defendants’ convictions and sentences on direct appeal.
       The instant appeal involves Roman’s petition for resentencing filed pursuant to
Penal Code2 section 1170.95 in 2019, that alleged he was entitled to relief because he
was not the actual killer, and his murder conviction was based on the felony-murder rule
and/or the natural and probable consequences doctrine. The superior court appointed
counsel and the parties submitted briefing. The court summarily denied the petition
without holding a hearing.
       On appeal, Roman’s appellate counsel has filed a brief which summarizes the facts
with citations to the record, raises no issues, and asks this court to independently review
the record. (People v. Wende (1979) 25 Cal.3d 436.) We affirm.
                                          FACTS3
       In the mid-1980’s, defendants Roman Galafate (Roman) and his then-wife, Leny
Petersen Galafate (Leny), resided with family members in Delano, California. Roman



       1 Given their identical last names, we will refer to appellant as “Roman” and his
codefenant as “Leny.”
       2 All further statutory citations are to the Penal Code unless otherwise indicated.
       3 The People filed an opposition to Roman’s section 1170.95 petition that
contained a detailed factual statement that appears consistent with either the probation
report prepared for Roman’s 1989 sentencing hearing, or the factual statement from this
court’s opinion that affirmed defendants’ convictions in 1991. In the instant appeal,
Roman has repeated this same factual statement in his opening brief.

                                             2.
was an agent for Midland National Life Insurance Company (Midland National) and had
an office in the MGM Professional Building at 1201 Jefferson Street in Delano. On
September 9, 1985, defendants filed a voluntary petition in the United States Bankruptcy
Court for the Eastern District of California. The court discharged their debts pursuant to
chapter 7 of the Federal Bankruptcy Code on February 5, 1986.
       Defendants maintained close ties with members of their extended family,
including Reny and Violeta Petersen. Reny Petersen was Leny’s uncle, her father’s
brother. Leny regularly visited her aunt by marriage, Violeta Petersen, and was
godmother of Reny and Violeta’s minor son, Chris. Roman wrote insurance policies for
various family members, including a $75,000 life insurance policy on Violeta Petersen in
October 1985. That policy named her husband, Reny Petersen, as the beneficiary of the
proceeds.



Leny filed a separate petition for resentencing under section 1170.95, and it was also
denied. In Leny’s appeal from the denial of her section 1170.95 petition, this court
granted her motions to augment the appellate record to include the surviving records from
defendants’ joint jury trial in 1989, including the pleadings, minute orders, printed jury
instructions, and verdict forms; and this court’s 1991 opinion that affirmed their
convictions on direct appeal. In response to Leny’s augmentation motion, the Court
Supervisor for the Superior Court of Kern County filed a declaration that the reporter’s
transcripts for defendants’ 1989 jury trial were no longer available.
       Given that Roman and Leny were tried and convicted together, and their
convictions affirmed in a joint direct appeal, this court advised the parties in Roman’s
instant appeal that it was taking judicial notice of the appellate record in Leny’s appeal
from the denial of her section 1170.95 petition, to the extent those records contained
documents from defendants’ joint jury trial. Neither Roman nor the People objected.
       The following factual summary is thus based on the facts stated in this court’s
1991 nonpublished opinion that affirmed defendants’ convictions on direct appeal
(People v. Galafate, et al. (Apr. 8, 1991, F012067)), augmented to Leny’s appellate
record, and which we have taken judicial notice in this appeal without objection from the
parties. (§ 1170.95, subd. (d)(3); Evid. Code, § 450, § 452, subd. (d), § 459; In re
W.R. (2018) 22 Cal.App.5th 284, 286–287, fn. 2.) As will be explained below, we
provide these facts for background purposes but do not rely on these facts in resolving the
issues presented in this appeal. (See § 1170.95, subd. (d)(3).)

                                            3.
      Approximately two weeks after the defendants received their discharge in
bankruptcy, Roman processed an application for a $250,000 insurance policy on the life
of Violeta Petersen. The application was dated February 18, 1986, and named “Leny
Petersen” as beneficiary of the proceeds. “Leny Petersen” was Leny’s maiden name.
Leny signed her aunt’s name on the policy application. Although Violeta’s address was
20857 Francis Drive in Richgrove (Tulare County), the application bore Roman’s post
office box number in Delano.
      Sometime prior to Sunday, February 23, 1986, Roman purchased an $83 money
order from the Miracle Market at 1643 Cecil Avenue in Delano. Store manager Pete
Medrano required customers to pay cash for money orders but did not require
presentation of identification. According to Medrano, the store personnel generally filled
in the amount of the money order and the customer completed the rest of the information.
Although Roman admitted purchasing the $83 money order, the face of the instrument
indicated Violeta Petersen purchased it on February 18, 1986.
      Roman transmitted the completed application and money order to Midland
National in Sioux Falls, South Dakota. Midland National received the documents
sometime between 6:15 a.m. on Friday, February 21, 1986, and 6:15 a.m. on Monday,
February 24, 1986.4
Discovery of Mrs. Petersen’s Body
      Reny Petersen last saw his 34-year-old wife, Violeta, at their Richgrove home on
Saturday morning, February 22, 1986. Violeta had received her paycheck the day before
and was carrying $500 in cash. She planned to pay bills that day.


      4 The Sioux Falls office was not open on Saturday, February 22, 1986, or Sunday,
February 23, 1986. The parties stipulated there was mail pickup at 6:15 a.m. on Friday,
February 21, and the next pickup was at 6:15 a.m. on Monday, February 24. The
insurance application was collected during the latter pickup. United States Postal Service
supervisor, Martoria Sherman, testified that it would take a minimum of two days, and
probably three, for a letter mailed in Delano to reach Sioux Falls.

                                            4.
       At 6:50 p.m. that day, Martha Salinas was traveling northbound on Browning
Road from McFarland to Delano. At the intersection of Browning and Pond Roads,
Salinas saw a large car speeding westbound on Pond Road. The car went through a stop
sign, swayed, and almost crashed into Salinas’s car. Salinas saw the male driver pull the
car over and park. A few minutes after 7:00 p.m., Salinas returned by the same route and
saw a body in the roadway in the vicinity of where the car had been parked. The body
had not been there earlier. Salinas stayed at the scene until law enforcement officers
arrived.
       Kern County sheriff’s deputies were dispatched to the scene and found the body of
a fully clothed female lying on her back. A blueish-colored tongue protruded from the
victim’s mouth. The victim’s sweater was pulled up over her head and a distinctive
bruise surrounded her neck. Officers found a purse, jewelry, and several bank books
scattered about the victim as well as loose fibers on her face and body. A wallet
contained a driver’s license in the name of Violeta Bacena Petersen. The officers did not
find any money in either the purse or the wallet.
       That same evening, Reny Petersen stopped by his father’s grave on his way home
from work. Sometime after 6:00 p.m., Reny realized Violeta was gone. After
unsuccessfully attempting to locate her, Reny filed a missing person report with Tulare
County Sheriff’s Detective Charles Denchfield around 10:30 p.m. Denchfield relayed the
information to his communications unit, the Delano Police Department, and the Kern
County Sheriff’s Department.
       Around midnight, Kern County sheriff’s detectives advised Reny his wife was
dead. Detective Sergeant Craig Fraley took carpet samples from Reny’s home several
days later.
The Autopsy and Fiber Evidence
       On February 24, 1986, Dr. Armand L. Dollinger, a forensic pathologist, performed
an autopsy on the five-foot three-inch, 102-pound body of Violeta Petersen. Dollinger

                                            5.
concluded Violeta died by asphyxiation caused by ligature strangulation sometime prior
to 2:00 p.m. on February 22, 1986. The ligature could have been a rope or cord. The
particularly prominent mark of the neck wound demonstrated considerable force was
used to hold the ligature. Dr. Dollinger testified that death by ligature strangulation
would have taken several minutes. The right hyoid, a small bone in the throat, was
fractured. Aside from the wounds to the neck, the victim had bruises on the back of the
head, over the left eye, on the cheeks, and on the left wrist. The livor mortis (color from
blood settling to the lower portion of the body), facial petechial hemorrhaging (breakage
of small vessels), and flattening of the face showed the victim had been face down for at
least two to six hours after death.
       James A. Malouf, a Kern County coroner’s investigator, concluded the victim
must have been killed elsewhere, placed face down for a time, and later left face up on
Browning Road. The victim’s pants were wet, and her panty shield was soaked.
However, there was no evidence of sexual assault. Dr. Dollinger said urination is a
frequent occurrence during death by ligature strangulation.
       During the autopsy, Kern County Criminalist Bernadetta Rickard collected trace
evidence and took biological samples for analysis. She recovered fibers from the
victim’s neck wounds, body sheet, mouth, and hair. Rickard testified these fibers were
collected before the body was disrobed. However, the fiber taken from the victim’s
mouth was recovered much later than the ones taken from the body sheet. Further, the
envelope containing the mouth fiber did not specifically state it had been recovered
before the disrobing of the victim. The recovered fibers were various colors, including
green, red, black, and multicolored. There were several red fibers but no green fibers in
the neck wounds. There were one or two green fibers, and various multicolored fibers in
the mouth and on the tongue. Rickard found one green fiber on a lock of hair, another
green fiber on another portion of the victim’s hair, and at least two green fibers on the
body sheet. Overall, the fibers were primarily green.

                                             6.
Further Investigation
       On the date of the autopsy, Roman telephoned Midland National in Sioux Falls
and reported Violeta Petersen had died on February 22. Roman requested instructions on
completing a claim and also inquired whether Midland National had received the victim’s
most recent policy application. Roman told Midland National personnel the application
had been filled out the preceding Tuesday or Wednesday. He reported there were two
policies – one for $75,000 and one for $250,000. Roman said the victim had been so
pleased with the first policy that she wanted a second policy. Donald Lemke, Midland
National’s Vice President of Claims, testified no policy was ever issued on the $250,000
application.
       On February 26, 1986, Kern County sheriff’s officers found Violeta’s brown
Honda Civic at the Sundance Inn, 405 Cecil Avenue, in Delano. The vehicle had been
parked at the motel for a couple of days. The driver’s seat had been adjusted to
accommodate a driver taller than Violeta. The car was very clean and even the
decedent’s fingerprints could not be found on the vehicle. Law enforcement personnel
unsuccessfully attempted to identify a print on the sun visor.
       Sergeant Fraley took carpet samples from the motel. On March 18, 1986, Kern
County Criminalist Gregory Laskowski conducted a fiber analysis on the material
recovered from the victim’s body. Laskowski concluded those fibers did not come from
the carpet in the Petersen residence or the Sundance Inn.
Defendants’ Statements and Conduct
       On March 18, 1986, Roman telephoned Donald Lemke at the Midland National
office in Sioux Falls and advised that “Leny Petersen” was his wife. Lemke questioned
why the victim used the name of Petersen instead of Galafate in the beneficiary
designation. Lemke noted Leny used the name Leny P. Galafate when she applied for
status as an authorized agent with Midland National on October 22, 1985. Roman
promised to send Lemke information on the usage of Leny’s maiden name.

                                             7.
       On March 24, 1986, Lemke received a letter dated March 18, 1986, from Roman.
However, the letter did not explain why the name “Leny Petersen” was used in the
beneficiary designation. Lemke sent Roman a letter dated April 1, 1986, explaining what
needed to be done to submit a claim regarding the $250,000 policy application. On April
7, 1986, Midland National received a $250,000 claim dated April 4, 1986, and signed “L.
Petersen.”
       Earlier in March 1986, Midland National retained Donald Lake of Equifax
Services to investigate the questionable claim. Lake obtained a statement from Leny
Galafate on April 8, 1986. Leny said she learned of Violeta’s death when her uncle,
Reny, telephoned her late in the evening of February 22 or early morning of February 23.
On April 14, 1986, Lake telephoned Kern County Sheriff’s Detective Craig Fraley, the
primary investigator assigned to the Violeta Petersen homicide case. Fraley immediately
telephoned Donald Lemke in South Dakota and obtained several documents, including
applications for insurance policies on Violeta’s life.
       On April 18, 1986, Donald Lake interviewed Roman in his Delano office and
obtained a signed statement from him. Roman said Violeta took out a $75,000 insurance
policy in October 1985 and designated her husband, Reny, as the beneficiary. Roman
said Violeta decided to purchase a second, larger policy after making a number of visits
to his office. Violeta also mentioned she was considering changing the beneficiary on the
$75,000 policy. Violeta frequently visited her niece, Leny, at Roman’s insurance office.
During these Friday visits, Violeta often spoke with Roman about acquiring another
policy.5
       However, it was not until a week before her death that Violeta actually applied for
the policy. Roman told Lake he and Violeta were alone when the policy application was
completed. Violeta’s son, Chris, was in another room of the office suite until the “tail

       5 Reny Petersen stated his wife had not been interested in insurance at all because
she believed it was like a curse.

                                              8.
end” of the transaction. Roman was under the impression Violeta did not want Reny to
know about the second policy. Roman said Violeta gave him cash to pay the premium
because her checkbook was “kind of fouled up.” Roman claimed he had taken the money
to Presidio Savings and Loan in Delano on Saturday, February 15, 1986, but it was
closed. He obtained a money order from the bank on Monday, February 17, 1986, and
mailed the money order and application to Midland National on the same day.
       On May 8, 1986, Sergeant Fraley conducted a consensual interview of Roman at
his Delano office. Roman claimed he had last seen Violeta on the evening of Friday,
February 21, 1986, at his insurance office. Roman admitted selling a $75,000 insurance
policy to Violeta in 1985. A short time later, Violeta “started questioning” Roman about
a $250,000 life insurance policy. Roman said Violeta also “attempted to change” the
primary beneficiary on the $75,000 policy from her husband, Reny, to her niece, Leny.
Roman further claimed he sold Violeta the $250,000 insurance policy one week before
her death, and she had signed the application for it. Violeta gave Roman about $80 in
cash so he could purchase a money order for the policy. Roman acknowledged sending
the application to Midland National. Roman maintained Violeta wanted him to use a
Richgrove post office box number as a return address. However, the application bore
Roman’s post office box number. Roman informed Fraley about the pending insurance
claim investigation and said he did not expect any payment to be made on the $250,000
policy application.
       On June 2, 1986, Roman called Lemke for an update on the claims investigation.
Lemke advised the insurance company was concerned about the authenticity of Violeta
Petersen’s signature on the $250,000 policy application. Roman said, “Right, well, you’ll
[sic] be sending a letter on that.” On June 10, 1986, Lemke wrote Roman and repeated
his concern about the signature on the policy application. Roman responded with a letter
on his personal stationery, stating: “As addressed in your letter of June 10, 1986, which I
have enclosed a copy, I will try to explain any unanswered questions you have directed to

                                            9.
me.” According to Roman, Violeta thought the $75,000 policy had lapsed and that Leny
would apply for guardianship of Chris in the event of Violeta’s demise. Roman indicated
Leny had orally agreed to care for Violeta’s child. Roman’s letter did not answer
Lemke’s questions about the signature on the $250,000 policy application.
      On June 11, 1986, Midland National mailed Reny Petersen a check for
$76,362.50, representing the proceeds from Violeta’s 1985 policy plus interest. Before
Reny cashed the check, defendants engaged him in a discussion about the insurance
money. Both defendants initially said he could not “get anything because the paper has
been lapsed.” Roman told Reny he would be in trouble because Violeta’s policy had
lapsed. Leny told her uncle he could not keep the money and said he should return it.
Leny said she would accompany him to the bank so he could return the funds.
      On June 23, 1986, Reny deposited $65,962.50 of the insurance money at Presidio
Savings and Loan in Delano. Reny also put some of the insurance money in his Bank of
America account.
      On June 25, 1986, Leny drove her uncle to the Delano branch of Bank of America,
and he withdrew $9,000 in cash from his account. Reny handed over all of this money to
Leny while they were still in the bank. Reny also gave Leny another $1,000 in cash he
had previously retained when he first deposited the insurance check.
      On July 8, 1986, Leny and Reny went to the Presidio Savings and Loan, and Reny
signed a document in Leny’s presence. Reny believed that document would return the
insurance proceeds to Midland National. In fact, Presidio issued Reny a cashier’s check
in the sum of $66,000. On the same date, someone deposited $68,330.60 into an account
at the main branch of Santa Barbara Savings in Bakersfield. The account was in the
name of “Roman Galafate Insurance and Financial Services Center.” Part of that deposit
consisted of a $66,000 cashier’s check issued by Presidio Savings to Reny B. Petersen.
Santa Barbara Savings Supervisor Raul Holquin could not identify the person who
deposited the cashier’s check. However, Santa Barbara Savings’ policy prohibited a third

                                           10.
person from making a deposit on someone else’s account. On the same date, someone
withdrew $61,180 from Roman Galafate’s account. Midland National never received any
money back from the $75,000 Petersen claim.
       On July 25, 1986, Donald Lemke wrote defendants and denied the $250,000
claim. The company did not issue a policy in response to the application.
       On November 13, 1986, Detective Fraley interviewed Leny at her home after
advising her of her rights pursuant to Miranda v. Arizona (1966) 384 U.S. 436. Roman
was present during a portion of the interview. Leny claimed Violeta was going to go
shopping with Leny’s mother on Saturday, February 22, 1986. Three times during the
course of the interview, Leny denied signing the insurance application.6 Leny provided
Fraley with four handwriting exemplars.
       Detective Fraley submitted Leny’s handwriting exemplars to Kern County Deputy
Sheriff Cheryl Gottesman, an examiner of questioned documents. Gottesman examined
Leny’s exemplars, the signature on the $250,000 application, and the signatures on the
credit cards issued to Violeta Petersen. Magnification of the signature on the application
disclosed the letters had been carefully and individually formed, and later linked together.
The style of subsequently connecting separate letters suggested a forgery.
       On March 18, 1987, Deputy Gottesman reported the person who signed Violeta’s
name on the application was not the same person who had signed the credit cards. She
further reported there was a strong similarity between the signature on the application and
Leny Galafate’s handwriting. However, Leny’s exemplars were basically printed, and
Gottesman lacked sufficient cursive writing to make a positive comparison.
The Continued Investigation
       On September 23, 1987, Leny provided another handwriting exemplar for Deputy
Gottesman’s examination. In a report dated September 29, 1987, Gottesman concluded

       6The court cautioned the jury it could only consider Roman’s statements to
Detective Fraley against Roman, and Leny’s statements to Fraley against Leny.

                                            11.
the person who completed and signed the two sets of exemplars with the name Leny P.
Galafate was the same person who had signed the name Violeta Petersen on the insurance
application. Gottesman explained Leny’s signature was consistently raised above the
signature line on the exemplars in the same fashion as the signature on the insurance
application.
       On January 12, l988, Christopher Hillis, an investigator for the Kern County
District Attorney’s office, seized carpet samples from Roman’s insurance office.7 Hillis
also noticed a large stain on the green carpeting. He returned later to cut out the stained
carpet section for a urine analysis.
       On February 11, 1988, Investigator Hillis delivered the carpet samples from
Roman’s office to Criminalist Laskowski. Laskowski determined the green carpeting in
Roman’s insurance office was “microscopically and chemically consistent” with the
green fibers found on Violeta’s body. Laskowski testified it was impossible to determine
whether the green fibers came from the carpet in Roman’s office because carpeting is
manufactured in bulk and is widely distributed. Subsequent tests on the stained section
of the carpet neither revealed nor ruled out the presence of urine.
       On cross-examination, Criminalist Laskowski conceded there are several types of
nylon fiber and his test did not show whether or not the fibers recovered from the body
were of the same type of nylon as that contained in Roman’s office carpet. Assuming the
fibers were recovered from the victim’s back, mouth, and hair, the criminalist concluded
the victim had “total body contact” with the carpet. In other words, she either had been
wrapped up in the carpet or had been laying upon it. However, there was no evidence




       7In 1986, Criminalist Laskowski concluded neither the carpet in the Petersen
home nor the carpet at the Sundance Inn was similar to the green fibers removed from
Violeta’s body. No carpet samples were taken from Roman’s office until 1988. The
green carpeting in Roman’s office had been installed prior to February 1986.

                                            12.
any of the fibers were recovered from the victim’s back. Laskowski also testified some
of the mouth fibers could have come from the victim’s clothing.
Leny’s Admissions That She Forged the Victim’s Signature
       On March 9, 1988, Investigator Hillis spoke with Leny on the telephone to “give
her an opportunity to clear up some inconsistencies,” since she was suspected of forgery.
The next day, Hillis and Assistant Chief Investigator Dwight Pendleton contacted
Mrs. Galafate at her in-laws’ home in Earlimart and asked her to come to the Delano
Police Station for an interview. Leny requested an opportunity to contact her attorney,
Heberto Sala of Bakersfield. She eventually accompanied the investigators to the police
station after they allegedly threatened to put her children in a shelter.
       At the station, Leny acknowledged to Investigator Hillis that she had signed
Violeta Petersen’s name on the insurance application four days before Violeta’s death.
Leny claimed Violeta asked her to sign the document because her child was “acting up.”
Although Roman was present at the time, his back was turned, and he did not know Leny
had signed the document. Hillis testified the Kern County District Attorney charged
defendants with the murder of Violeta Petersen on March 23, 1988.
The Defense
       The defendants did not testify. Family members attested to the close relationship
between defendants and the Petersens. Leny was the godmother of the Petersens’ son,
Chris. Defense counsel argued the jury would have to believe Leny conspired to kill a
friend and family member who trusted her. Counsel claimed Violeta sought a larger
policy so Leny would be able to care for Chris.
       Dr. Dollinger testified the victim died sometime prior to 2:00 p.m. on February 22,
1986. Leny’s sister, Sol Petersen, lived with the defendants and testified they were at
home the entire day of February 22, 1986. She said they slept in until noon, took showers
and ate lunch, and then stayed at the house to watch television and do housework. Leny’s
younger sister, Joey Petersen, testified Leny felt ill after Violeta died.

                                              13.
       Defense counsel proffered alternative theories of the case during closing
argument. First, counsel suggested the green fibers on Violeta’s body might have come
from clothes she regularly wore to Roman’s insurance office. Second, counsel suggested
a robbery for $500 as a possible motive for the crime. Third, counsel also suggested
some sort of sordid affair led to Violeta’s death. Counsel pointed out Violeta’s car was
discovered at a motel, her wedding band was found at home after the murder, and she
was planning an extended trip to the Philippines without her husband. Fourth, counsel
pointed out it made no sense for the defendants to kill Violeta before Midland National
received the policy application in Sioux Falls. Finally, counsel argued it did not make
sense to kill Violeta in the insurance office because the MGM Professional Building was
located near the Delano police and fire stations.
       Defense counsel also introduced evidence of defendants’ good and kind character.
Several defense witnesses testified defendants were not violent people.
                          PROCEDURAL BACKGROUND8
       On or about May 26, 1988, an information was filed in the Superior Court of Kern
County charging Roman and Leny with count 1, first degree premeditated murder (§ 187,
subd. (a), § 189), with the special circumstance that the murder was intentional and
carried out for financial gain (§ 190.2, subd. (a)(1)); and count 2, conspiracy to commit
murder for financial gain (former § 182.1).
Convictions and Sentence
       On January 23, 1989, after a joint jury trial, both Roman and Leny were convicted
of count 1, first degree premeditated murder, with the special circumstance found true;



       8 The following procedural background is from the instant record in Roman’s
appeal, and the surviving records of defendants’ joint jury trial in 1989 and this court’s
1991 opinion that affirmed their convictions, augmented to Leny’s appellate record and
of which we have taken judicial notice without objection from the parties, as explained
above. (§ 1170.95, subd. (d)(3).)

                                              14.
and count 2, conspiracy to commit murder for financial gain, with two overt acts found
true.
        On March 23, 1989, the court denied the motion to strike the special circumstance
and sentenced both Roman and Leny to life without the possibility of parole for count 1,
first degree murder with the special circumstance, and stayed the term of 25 years to life
for count 2, conspiracy to commit murder.
Defendants’ Direct Appeal
        Defendants filed a joint appeal with this court from their convictions and
sentences. Roman filed a separate petition for writ of habeas corpus and alleged
ineffective assistance of counsel.
        On April 8, 1991, this court filed the nonpublished opinion that affirmed the
convictions and sentences as to both defendants and denied Roman’s writ petition.
(People v. Galafate et al., supra, F012067.) This court rejected defendants’ arguments
that the trial court improperly engaged in ex parte communications with jurors and should
have considered juror declaration; the expert improperly testified about the fiber
evidence; and the court should have instructed on attempted murder and theft as lesser
included offenses. We held the prosecutor did not comment on Roman’s invocation of
his right to remain silent, the prior acts evidence was properly admitted, the district
attorney’s office did not violate Leny’s right to counsel, and Leny’s murder conviction
was supported by substantial evidence.
        We also addressed defendants’ arguments about the two overt acts found true for
count 2, conspiracy to commit murder: (1) Roman purchased a money order for $83
from Miracle Market in Delano; and (2) Roman and Leny obtained money from an
insurance policy, the beneficiary of which was Reny Peterson, by means of false
pretenses. On appeal, we agreed with defendants that the second overt act was
improperly alleged and found true because it was based on defendants’ acts after the
murder. “[T]he object of the conspiracy charged in Count II is the substantive crime of

                                             15.
murder,” and the second overt act, based on defrauding Reny Peterson, occurred after the
murder and could not be an overt act. However, we held the error was harmless and it
did not require the reversal of defendants’ convictions because “only one overt act need
be alleged and proved to support the conspiracy conviction, even though other overt acts
not alleged may be given in evidence. [Citation.] Moreover, evidence of how defendants
obtained the proceeds of the $75,000 insurance policy from Reny Peterson was clearly
relevant and admissible as to the murder count as well as the conspiracy count whether or
not the trial court struck overt act No. 2.”
       Defendants filed a petition for rehearing with this court, which was denied.
Defendants also filed a petition for review with the California Supreme Court, and that
was also denied.
Roman’s 2014 Confession
       Both defendants filed numerous postjudgment writ petitions challenging their
convictions.
       On March 2, 2015, Leny filed another writ petition in superior court and claimed
Roman, who was now her ex-husband after their 2009 divorce, had confessed to the
murder and completely exonerated her, Leny was factually innocent, and Roman’s
confession constituted newly discovered evidence of her innocence.
       The petition was supported by Roman’s declaration, dated December 12, 2014,
that he had previously maintained his innocence, but now confessed that he murdered the
victim on February 22, 1986. Roman declared that Mrs. Petersen unexpectedly appeared
at his office that morning. Mrs. Petersen asked for help because she and her husband
borrowed money using her parents’ home as collateral, they were unable to pay the loan,
and the home was about to go into foreclosure. Roman declared the victim was in a panic
and asked for his help. She wanted him to cancel the large insurance policies she had
purchased and refund the money so she could pay the outstanding loans. Roman said he
could not give her a refund. She asked Roman for a loan, and he refused.

                                               16.
       Roman declared Mrs. Petersen became angry and began shouting at him. He told
her to leave. She became “even angrier and began to strike me with her hands and fists.
This angered me and I overacted without thinking. I took the sweater that she wrapped
around her shoulders and choked her with it just to shut her up and stop her flailing. It
was not my intention to kill her; I only wanted to muffle her shouting. But, I ended up
strangling her to death. It was a spontaneous spur of the moment act. I had never
previously planned to kill Leny’s aunt. And it wasn’t my intention to ‘kill’ her when I
choked her with her own sweater.” After he killed Mrs. Petersen, he put her body in his
office’s private restroom, drove her car to the motel and left it there, and walked back to
his office. He put her body in his car and dumped it on the road.
       Roman declared Leny did not know he was going to kill her aunt because it was a
spontaneous incident, they never planned anything, Leny did not know “until now” that
he killed Mrs. Petersen, and he finally confessed to clear his conscience.
       On June 2, 2015, the superior court denied Leny’s writ petition that was based on
Roman’s alleged confession, cited to this court’s 1991 opinion, and found Roman’s
declaration unreliable and self-serving.

              “[Roman] has nothing to lose by confessing since he cannot suffer
       any greater punishment. Though confessing his involvement in Violeta
       Peterson’s [sic] murder may clear his conscience, it does very little if
       anything to clear petitioner of culpability. It does not exonerate [Leny]
       because there is still an abundance of circumstantial evidence linking
       [Leny] to her aunt’s murder. Where such circumstantial evidence exists, a
       confession by a co-defendant is not enough to sustain a claim of
       innocence….

       “… The circumstantial evidence establishes that petitioner and her husband
       conspired to commit murder and did in fact murder Violeta Peterson [sic]
       for the life insurance proceeds. Though petitioner may have played a lesser
       role in the actual murder, this does not absolve her of culpability. She had
       knowledge of her husband’s acts, and did nothing about it believing that the
       life insurance policies would take care of their financial problems after
       previously filing for bankruptcy in October 1985.


                                            17.
               “[Leny’s supporting declaration] is also self-serving in that it
       virtually mirrors that of her ex-husband. It mentions nothing about forging
       of a life insurance policy and deposit of funds which did not belong to the
       couple in their bank account. All these above-mentioned factors along with
       the circumstantial evidence not only provide a motive to murder Violeta
       Peterson but also to link the petitioner to the murder.”
                            SENATE BILL NOS. 1437 & 775
       The instant appeal is from the denial of Roman’s petition for resentencing that he
filed pursuant to Senate Bill No. 1437 (2017–2018 Reg. Sess.) (Senate Bill 1437).
       Senate Bill 1437 was effective on January 1, 2019, and amended “ ‘the felony
murder rule and the natural and probable consequences doctrine, as it relates to murder,
to ensure that murder liability is not imposed on a person who is not the actual killer, did
not act with the intent to kill, or was not a major participant in the underlying felony who
acted with reckless indifference to human life.’ ” (People v. Lewis (2021) 11 Cal.5th
952, 959 (Lewis).)9
       “Substantively, Senate Bill 1437 accomplishes this by amending section 188,
which defines malice, and section 189, which defines the degrees of murder, and as now
amended, addresses felony murder liability.” (People v. Martinez (2019) 31 Cal.App.5th
719, 723; People v. Gentile (2020) 10 Cal.5th 830, 842.)
       “In addition to substantively amending sections 188 and 189 of the Penal Code,
Senate Bill 1437 added section 1170.95, which provides a procedure for convicted
murderers who could not be convicted under the law as amended to retroactively seek
relief.” (Lewis, supra, 11 Cal.5th at p. 959.)




       9  As amended, section 189, subdivision (f) states an exception that allows
“individuals to be convicted of felony murder even if they did not act with malice and do
not fall in one of the three categories of section 189, subdivision (e), where the victim is
a peace officer engaged in the course of his or her duties and the defendant knows (or
reasonably should know) these facts.” (People v. Hernandez (2021) 60 Cal.App.5th 94,
99.)

                                             18.
        “Pursuant to section 1170.95, an offender must file a petition in the sentencing
court averring that: ‘(1) A complaint, information, or indictment was filed against the
petitioner that allowed the prosecution to proceed under a theory of felony murder or
murder under the natural and probable consequences doctrine[;] [¶] (2) The petitioner
was convicted of first degree or second degree murder following a trial or accepted a plea
offer in lieu of a trial at which the petitioner could be convicted for first degree or second
degree murder[;] [¶] [and] (3) The petitioner could not be convicted of first or second
degree murder because of changes to section 188 or 189 made effective January 1, 2019.’
[Citations.] Additionally, the petition shall state ‘[w]hether the petitioner requests the
appointment of counsel.’ [Citation.] If a petition fails to comply with subdivision (b)(1),
‘the court may deny the petition without prejudice to the filing of another petition.’ ”
(Lewis, supra, 11 Cal.5th at pp. 959–960.)
        “Where the petition complies with [section 1170.95,] subdivision (b)’s three
requirements, then the court proceeds to subdivision (c) to assess whether the petitioner
has made ‘a prima facie showing’ for relief. [Citation.] [¶] If the trial court determines
that a prima facie showing for relief has been made, the trial court issues an order to show
cause, and then must hold a hearing ‘to determine whether to vacate the murder
conviction and to recall the sentence and resentence the petitioner on any remaining
counts in the same manner as if the petitioner had not … previously been sentenced,
provided that the new sentence, if any, is not greater than the initial sentence.’ [Citation.]
‘The prosecutor and the petitioner may rely on the record of conviction or offer new or
additional evidence to meet their respective burdens.’ [Citation.] At the hearing stage,
‘the burden of proof shall be on the prosecution to prove, beyond a reasonable doubt, that
the petitioner is ineligible for resentencing.’ ” (Lewis, supra, 11 Cal.5th at p. 960.)
Lewis
        In Lewis, the court interpreted the provisions of section 1170.95 and held that
petitioners “are entitled to the appointment of counsel upon the filing of a facially

                                             19.
sufficient petition [citation] and that only after the appointment of counsel and the
opportunity for briefing may the superior court consider the record of conviction to
determine whether ‘the petitioner makes a prima facie showing that he or she is entitled
to relief.’ ” (Lewis, supra, 11 Cal.5th at p. 957, italics added in original.) “ ‘If the
petitioner has requested counsel, the court shall appoint counsel to represent the
petitioner.’ ” (Id. at p. 963, italics added in original.)
       Lewis also held that “at the prima facie stage, a petitioner’s allegations should be
accepted as true, and the court should not make credibility determinations or engage in
‘factfinding involving the weighing of evidence or the exercise of discretion.’ ” (Lewis,
supra, 11 Cal.5th at p. 974.) When the court conducts the prima facie determination,
section 1170.95, subdivision (b)(2) only permits screening out “noncomplying petitions,
not petitions that lack substantive merit.” (Lewis, at p. 968.)
       Lewis further held that after appointing counsel, the trial court may rely on the
record of conviction to determine whether the prima facie showing has been made in
order “to distinguish petitions with potential merit from those that are clearly meritless.”
(Lewis, supra, 11 Cal.5th at pp. 970–971.) “While the trial court may look at the record
of conviction after the appointment of counsel to determine whether a petitioner has
made a prima facie case for section 1170.95 relief, the prima facie inquiry under
subdivision (c) is limited. Like the analogous prima facie inquiry in habeas corpus
proceedings, ‘ “the court takes petitioner’s factual allegations as true and makes a
preliminary assessment regarding whether the petitioner would be entitled to relief if his
or her factual allegations were proved. If so, the court must issue an order to show
cause.” ’ ” (Lewis, at p. 971.)
       “ ‘However, if the record, including the court’s own documents, “contain[s] facts
refuting the allegations made in the petition,” then “the court is justified in making a
credibility determination adverse to the petitioner.” ’ ” (Lewis, supra, 11 Cal.5th at
p. 971, italics added.)

                                              20.
       “Appellate opinions … are generally considered to be part of the record of
conviction. [Citation.] However, as we cautioned in [People v. Woodell (1998) 17
Cal.4th 448, 457], the probative value of an appellate opinion is case specific, and ‘it is
certainly correct that an appellate opinion might not supply all answers.’ [Citation.] In
reviewing any part of the record of conviction at this preliminary juncture, a trial court
should not engage in ‘factfinding involving the weighing of evidence or the exercise of
discretion.’ [Citation.] As the People emphasize, the ‘prima facie bar was intentionally
and correctly set very low.’ ” (Lewis, supra, 11 Cal.5th at p. 972.)
       “[T]here is no categorical bar to consulting the record of conviction at the prima
facie stage.” (Lewis, supra, 11 Cal.5th at p. 972, fn. 6.) “In sum, the parties can, and
should, use the record of conviction to aid the trial court in reliably assessing whether a
petitioner has made a prima facie case for relief under [section 1170.95,] subdivision (c).”
(Id. at p. 972.)
       The prima facie determination is a question of law, and the court may deny a
petition at the prima facie stage if the petitioner is ineligible for resentencing as a matter
of law. (Lewis, supra, 11 Cal.5th at p. 966.)
       Lewis announced a prejudicial error standard under People v. Watson (1956) 46
Cal.2d 818, if the court failed to appoint counsel or violated the petitioner’s statutory
rights under section 1170.95, and the petitioner must “therefore ‘demonstrate there is a
reasonable probability that in the absence of the error he [or she] … would have obtained
a more favorable result.’ ” (Lewis, supra, 11 Cal.5th at p. 974.)
       Therefore, to demonstrate prejudice from the denial of a section 1170.95 petition
before the issuance of an order to show cause, the petitioner must show it is reasonably
probable that, absent error, his or her petition would not have been summarily denied
without an evidentiary hearing. (Lewis, supra, 11 Cal.5th at pp. 972–974; see People v.
Watson, supra, 46 Cal.2d at p. 836.)



                                              21.
Senate Bill No. 775
       In October 2021, Senate Bill No. 775 was enacted and amended section 1170.95,
effective on January 1, 2022 (2020–2021 Reg. Sess.) (Stats. 2021, ch. 551, § 1) (Senate
Bill 775). As a result of the amendments, section 1170.95 clarified that “persons
convicted of felony murder or murder under the natural and probable consequences
doctrine or other theory under which malice is imputed to a person based solely on that
person’s participation in a crime, attempted murder under the natural and probable
consequences doctrine, or manslaughter,” may file a petition to have that conviction
vacated under certain circumstances. (§ 1170.95, subd. (a).)
       The amendments also codified the holding in Lewis that “[u]pon receiving a
petition in which the information required by this subdivision is set forth …, if the
petitioner has requested counsel, the court shall appoint counsel to represent the
petitioner.” (§ 1170.95, subd. (b)(3).) After the petition is filed, the People shall file a
response and the petitioner may serve a reply. (Id. at subd. (c).)
       After the parties have the opportunity to submit briefs, “the court shall hold a
hearing to determine whether the petitioner has made a prima facie case for relief.”
(§ 1170.95, subd. (c).) If the petitioner makes the prima facie showing, “the court shall
issue an order to show cause.” (Ibid.) If the court declines to issue an order to show
cause, “it shall provide a statement fully setting forth its reasons for doing so.” (Ibid.)
       If an order to show cause is issued, “the court shall hold a hearing to determine”
whether to vacate the petitioner’s conviction, recall the sentence, and resentence
petitioner. (§ 1170.95, subd. (d)(1).) At the hearing, the prosecution has the burden to
prove beyond a reasonable doubt that petitioner is guilty of murder or attempted murder
under the amended versions of sections 188 and 189. (§ 1170.95, subd. (d)(3).)
       “At the hearing to determine whether the petitioner is entitled to relief … [t]he
admission of evidence in the hearing shall be governed by the Evidence Code, except that
the court may consider evidence previously admitted at any prior hearing or trial that is

                                              22.
admissible under current law, including witness testimony, stipulated evidence, and
matters judicially noticed. The court may also consider the procedural history of the
case recited in any prior appellate opinion. However, hearsay evidence that was
admitted in a preliminary hearing pursuant to subdivision (b) of Section 872 shall be
excluded from the hearing as hearsay, unless the evidence is admissible pursuant to
another exception to the hearsay rule. The prosecutor and the petitioner may also offer
new or additional evidence to meet their respective burdens. A finding that there is
substantial evidence to support a conviction for murder … is insufficient to prove,
beyond a reasonable doubt, that the petitioner is ineligible for resentencing.” (§ 1170.95,
subd. (d)(3), as amended by Stats. 2021, ch. 551, § 2, eff. Jan. 1, 2022, italics added.)
                       ROMAN’S SECTION 1170.95 PETITION
       On March 1, 2019, Roman filed a section 1170.95 petition for resentencing on his
conviction for first degree murder with the special circumstance and requested
appointment of counsel.
       The petition was supported by Roman’s declaration, signed under penalty of
perjury, where he checked boxes on a preprinted form that he was entitled to resentencing
under section 1170.95 because a complaint or information was filed against him that
allowed the prosecution to proceed under a theory of felony murder or murder under the
natural and probable consequences doctrine; at trial, he was convicted of first or second
degree pursuant to the felony-murder rule or the natural and probable consequences
doctrine; and he could not now be convicted of first or second degree murder under the
amended versions to sections 188 and 189 because he was not the actual killer and the
prosecutor conceded he was unable to identify the actual killer; he did not, with the intent
to kill, aid, abet, counsel, command, induce, solicit, request, or assist the actual killer in
the commission of first degree murder; and he was not a major participant and did not act
with reckless indifference.
       On March 8, 2019, the trial court appointed counsel for Roman.

                                              23.
The People’s Opposition
          On May 2, 2019, the People filed opposition, and included a factual statement that
appears consistent with the 1989 probation report and the factual statement from this
court’s 1991 opinion.
          The People argued Roman was not eligible for relief under section 1170.95
because he was convicted of first degree murder with the special circumstance “under a
straight-up aiding and abetting theory based on a conspiracy to murder Victim for
financial gain.” There were no underlying felonies alleged, he was not convicted under
the felony-murder rule or the natural and probable consequences doctrine, and the jury
found true the special circumstance, that he had the intent to kill the victim for financial
gain.10
          Roman’s conviction “was based solely only on the conspiracy to commit murder,
his overt acts in furtherance of the conspiracy and the actual murder of Victim for the
purpose of financial gain, i.e., not based on participation in an underlying offense.
Aiding and abetting was the theory upon which the prosecution presented its case. No
other charges were pled or proved at trial ….”
Roman’s Reply
          On May 13, 2020, Roman’s counsel filed a reply to the People’s opposition that
stated: “[Roman] submits on the … section 1170.95 Petition filed in this case on
March 1, 2019, wherein he denied being the killer and denied he acted with reckless
indifference to human life. The statements to the contrary contained in the People’s
opposition are speculative and not based on the record. The Petitioner was tried on a
theory of aiding and abetting a murder not on the theory that he was the actual killer.”


         On April 25, 2019, the People filed a motion to dismiss Roman’s petition
          10
because the amendments enacted by Senate Bill 1437 was unconstitutional. On May 2,
2019, Roman filed opposition. On March 11, 2020, the court denied the People’s motion
to dismiss.

                                              24.
The Court’s Denial of Roman’s Petition
       On August 10, 2020, the court filed a minute order that stated it had received and
considered the parties’ pleadings, and summarily denied Roman’s petition without
holding a hearing.
       On August 12, 2020, Roman timely filed a notice of appeal.
                                       DISCUSSION
       As noted above, Roman’s counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that Roman was advised
he could file his own brief with this court. By letter on November 18, 2020, we invited
him to submit additional briefing. He did not do so.
Section 1170.95
       Roman’s petition was filed and denied before Lewis was decided and
section 1170.95 was amended by Senate Bill 775. However, the statutory amendments
are applicable to this case since it is not yet final on appeal. (See, e.g., People v. Porter
(2022) 73 Cal.App.5th 644, 652; People v. Vieira (2005) 35 Cal.4th 264, 306; People v.
Superior Court (Lara) (2018) 4 Cal.5th 299, 306–309.) In any event, the superior court
complied with the amendments to section 1170.95, subdivisions (b) and (c) by appointing
counsel and having the parties brief the issue at the prima facie stage. The court,
however, did not conduct a hearing or issue a statement of reasons why it decided not to
issue an order to show cause as required by section 1170.95, subdivision (c). It is also
not clear whether the court improperly denied the petition by engaging in premature
factfinding based on the factual statement in the People’s opposition, which appears to be
either from the 1989 probation report or this court’s 1991 opinion. (Lewis, supra, 11
Cal.5th at pp. 971–972; § 1170.95, subd. (c).)
       The opinion in defendants’ direct appeal is part of the record of conviction that the
court may consider in determining whether petitioner has made a prima facie showing of
resentencing eligibility. (Lewis, supra, 11 Cal.5th at p. 972.) However, the role of the

                                              25.
appellate opinion is circumscribed. The factual summary contained in an appellate
opinion is not considered admissible evidence regarding a petitioner’s resentencing
eligibility (§ 1170.95, subd. (d)(3)), and the court may not engage in factfinding based on
the appellate opinion at the prima facie stage (Lewis, at p. 972).
       The trial court erroneously denied Roman’s section 1170.95 petition without
holding a hearing, issuing a statement of reasons when it declined to issue an order to
show cause, and possibly engaging in premature factfinding at the prima facie stage.
(§ 1170.95, subd. (c).) However, we may affirm the denial of the petition if petitioner
was not prejudiced by the statutory errors in this case. (Lewis, supra, 11 Cal.5th at
pp. 972–974.)
       To demonstrate prejudice from the denial of a section 1170.95 petition before the
issuance of an order to show cause, the petitioner must show it is reasonably probable
that, absent the statutory error, his petition would not have been summarily denied
without an evidentiary hearing. (Lewis, supra, 11 Cal.5th at pp. 972–974; People v.
Watson, supra, 46 Cal.2d at p. 836.) The prima facie determination is a question of law,
and the court may deny a petition at the prima facie stage if the petitioner is ineligible for
resentencing as a matter of law. (Lewis, at p. 966.)
The Special Circumstance
       The information charged both defendants with count 1, first degree premeditated
murder (§ 187, subd. (a), § 189), with the special circumstance that the murder was
“intentional and carried out for financial gain,” within the meaning of section 190.2,
subdivision (a)(1).
       The court instructed the jury on first and second degree murder, premeditation,
and express and implied malice, and the special circumstance. The jury was not
instructed on any underlying felonies, or target or nontarget offenses, aside from murder
and the lesser offense of manslaughter.



                                             26.
       The court instructed the jury with CALJIC No. 8.80 (1984 revision) on the special
circumstance of murder for financial gain:

               “If you find the defendant[s] in this case guilty of murder in the first
       degree, you must then determine if murder was committed under the
       following special circumstance: the murder was intentional and carried out
       for financial gain.

               “A special circumstance must be proved beyond a reasonable doubt.

               “If you have a reasonable doubt as to whether a special circumstance
       is true, it is your duty to find it is not true.

               “If defendants, or either of them, was an aider and abettor but not the
       actual killer, it must be proved beyond a reasonable doubt that he intended
       to aid in the killing of a human being before you are permitted to find the
       alleged special circumstance of that first degree murder to be true as to that
       defendant.

              “You must decide separately as to each of the defendants as to the
       existence or nonexistence of the special circumstance charged in this case.
       If you cannot agree upon your finding as to both defendants but can agree
       as to one of them, you must make your finding as to the one upon which
       you do agree….”
       The jury also received CALJIC No. 8.81.1:

              “To find that the special circumstance, referred to in these
       instructions as murder for financial gain, is true, each of the following facts
       must be proved:

               “1. That the murder was intentional, and

               “2. That it was carried out for financial gain.” (Italics added.)
       “Under section 190.2, subdivision (a)(1), a defendant is subject to the special
circumstance if the ‘murder was intentional and carried out for financial gain.’ Even if
the defendant is ‘not the actual killer,’ if that defendant ‘with the intent to kill, aids, abets,
counsels, commands, induces, solicits, requests, or assists any actor in the commission of
murder in the first degree,’ he or she is also subject to this special circumstance.
(§ 190.2, subd. (c).) ‘Reading the two provisions together it is clear that one who


                                               27.
intentionally aids or encourages a person in the deliberate killing of another for the
killer’s own financial gain is subject to the special circumstance punishment.’ (People v.
Freeman [1987] 193 Cal.App.3d [337,] 339 [construing 1978 version of § 190.2]; see
People v. Padilla (1995) 11 Cal.4th 891, 933.)” (People v. Fayed (2020) 9 Cal.5th 147,
201–202.)
       Pursuant to section 1170.95, a petitioner is ineligible for resentencing if he or she
was the actual killer, acted with the intent to kill or malice aforethought, or was a major
participant in the underlying felony who acted with reckless indifference to human life.
(§§ 188, subd. (a)(3), 189, subd. (e), 1170.95, subd. (a)(3); see People v. Gentile, supra,
10 Cal.5th at p. 842.) The financial gain special circumstance required the jury to find
either that Roman was the actual killer, or he intentionally aided and abetted the actual
killer in the commission of the murder. (People v. Fayed, supra, 9 Cal.5th at pp. 201–
202; People v. Allison (2020) 55 Cal.App.5th 449, 460; § 190.2, subds. (a)(1), former
subd. (b).)
       The true finding on the special circumstance therefore establishes the jury made
the findings necessary to show an intent to kill for Roman’s conviction of first degree
premeditated murder under the law as amended by Senate Bill 1437. Roman is thus
ineligible for resentencing as a matter of law, and he was not prejudiced by the court’s
summary denial of her petition. (Lewis, supra, 11 Cal.5th at pp. 972–974.)
The Conspiracy Instructions
       We also find the jury was correctly instructed on conspiracy to commit murder, as
charged in count 2. In CALJIC No. 6.23, the jury was instructed that defendants were
charged with conspiracy to commit “first degree murder with the special circumstance of
being an intentional murder for financial gain.” The court gave CALJIC No. 6.10 (1974
revision), that a conspiracy “is an agreement entered into between two or more persons
with the specific intent to agree to commit the public offense of murder in the 1st degree



                                             28.
with the special circumstance of being an intentional murder for financial gain, and with
the further specific intent to commit such offense….” (Italics added.)
       The jury also received CALJIC No. 6.11:

               “Each member of a criminal conspiracy is liable for each act and
       bound by each declaration of every other member of the conspiracy if said
       act or said declaration is in furtherance of the object of the conspiracy.

              “The act of one conspirator pursuant to or in furtherance of the
       common design of conspiracy is the act of all conspirators. Every
       conspirator is legally responsible for an act of a coconspirator that follows
       as one of the probable and natural consequences of the object of the
       conspiracy even though it was not intended as a part of the original plan
       and even though he was not present at the time of the commission of such
       act.” (Italics added.)
       The court gave CALJIC No. 6.22, that the jury had to determine as to each
defendant whether that person was a member of the alleged conspiracy and whether that
person willfully, intentionally, and knowingly joined with any other or others in the
alleged conspiracy.
       While these instructions may have left open the possibility for defendants to be
convicted under a “natural consequences” theory subsequently eliminated by Senate
Bill 1437, the record establishes the jury did not find Roman guilty of first degree
premeditated murder under an imputed malice theory. “Under the natural and probable
consequences theory of aiding and abetting a murder, a defendant can be found guilty of
murder if he or she aids and abets a crime (i.e., the target crime) and murder (i.e., the
nontarget crime) is a natural and probable consequence of that target crime.” (People v.
Chavez (2018) 22 Cal.App.5th 663, 683.)
       Under the conspiracy instructions in this case, however, the target offense was first
degree murder because defendants were charged and convicted of conspiracy to commit
first degree murder. “[A] conviction of conspiracy to commit murder requires a finding
of intent to kill[.]” (People v. Swain (1996) 12 Cal.4th 593, 607.) “ ‘[A]ll conspiracy to



                                             29.
commit murder is necessarily conspiracy to commit premeditated and deliberated first
degree murder.’ ” (People v. Beck and Cruz (2019) 8 Cal.5th 548, 641.) Even under the
language in CALJIC No. 611, the jury was instructed to consider murder as a natural and
probable consequence of a conspiracy to commit murder. Moreover, as explained above,
based on the special circumstance instructions and finding, it is clear the jury convicted
Roman of first degree premeditated murder by finding he had the intent to kill.
       We thus conclude Roman is ineligible for resentencing as a matter of law, and he
was not prejudiced by the court’s summary denial of his petition. (Lewis, supra, 11
Cal.5th at pp. 972–974.)
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.
                                     DISPOSITION
       The judgment is affirmed.




                                            30.